UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB x QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-51385 COLONIAL BANKSHARES, INC. (Exact name of small business issuer as specified in its charter) United States of America 90-0183739 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID No.) 2745 S. Delsea Drive, Vineland, New Jersey08360 (Address of principal executive offices) (856) 205-0058 (Issuer’s telephone number) N/A (Former name, address, and fiscal year, if changed since last report) Indicate by check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) x Yes oNo (2) x Yes oNo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:November 13, 2007 Par value $0.10 per share Common Stock - 4,450,796 shares outstanding Transitional Small Business Disclosure Format (check one),oYesxNo TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Consolidated Statements of Financial Condition (Unaudited) 2 Consolidated Statements of Income (Unaudited) 3 Consolidated Statements of Stockholders’ Equity (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Controls and Procedures 24 PART II OTHER INFORMATION Item 1 Legal Proceedings 25 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Submission of Matters to Vote of Security Holders 25 Item 5 Other Information 25 Item 6 Exhibits 25 Signatures 26 1 PART IFINANCIAL INFORMATION Item 1.Financial Statements Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION At September 30, 2007 and December 31, 2006 (unaudited) September 30, 2007 December 31, 2006 (Dollars in thousands, except per share data) Assets Cash and amounts due from banks $ 11,150 $ 13,257 Interest-bearing time deposits in banks 725 717 Investment securities available for sale 160,881 136,925 Investment securities held to maturity (fair value at September 30, 2007 - $16,334; at December 31, 2006 - $19,500) 15,681 18,722 Loans receivable, net of allowance for loan losses of $1,456 at September 30, 2007 and $1,373 at December 31, 2006 231,049 198,519 Loans available for sale 152 - Federal Home Loan Bank stock, at cost 1,227 775 Office properties and equipment, net 10,392 7,337 Bank-owned life insurance 2,554 2,485 Accrued interest receivable 2,211 1,781 Other assets 2,854 3,079 Total Assets $ 438,876 $ 383,597 Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ 18,639 $ 18,055 Interest-bearing 363,893 319,199 Total deposits 382,532 337,254 Federal Home Loan Bank short-term borrowings 10,025 1,450 Federal Home Loan Bank long-term borrowings 6,640 6,874 Advances from borrowers for taxes and insurance 761 793 Accrued interest payable and other liabilities 1,226 563 Total Liabilities 401,184 346,934 Stockholders’ Equity Preferred stock, 1,000,000 shares authorized and unissued - - Common stock, par value $0.10 per share; authorized 10,000,000 shares; issued 4,521,696 shares;outstanding 4,433,071 shares in 2007 and 2006 452 452 Additional paid-in capital 19,796 19,519 Unearned shares held by Employee Stock Ownership Plan (“ESOP”) (1,432 ) (1,432 ) Treasury stock, at cost, 88,625 shares (1,189 ) (1,189 ) Retained earnings 20,864 19,863 Accumulated other comprehensive loss (799 ) (550 ) Total Stockholders’ Equity 37,692 36,663 Total Liabilities and Stockholders’ Equity $ 438,876 $ 383,597 See notes to consolidated financial statements. 2 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF INCOME Three and Nine Months Ended September 30, 2007 and 2006 (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (Dollars in thousands, except per share data) Interest Income Loans, including fees $ 3,643 $ 2,940 $ 10,227 $ 7,991 Mortgage-backed securities 857 630 2,362 1,862 Securities: Taxable 1,136 878 3,157 2,560 Tax-exempt 362 338 1,080 1,018 Total Interest Income 5,998 4,786 16,826 13,431 Interest Expense Deposits 3,590 2,448 10,081 6,616 Borrowings 283 245 411 598 Total Interest Expense 3,873 2,693 10,492 7,214 Net Interest Income 2,125 2,093 6,334 6,217 Provision for Loan Losses - 21 84 120 Net Interest Income after Provision for Loan Losses 2,125 2,072 6,250 6,097 Non-Interest Income Fees and service charges 257 223 735 633 Gain on sale of loans 14 8 37 31 Net gain (loss) on calls of securities - 3 (2 ) 3 Earnings on life insurance 23 22 69 66 Other 6 13 23 25 Total Non-Interest Income 300 269 862 758 Non-Interest Expenses Compensation and benefits 1,280 1,078 3,766 3,200 Occupancy and equipment 360 223 877 676 Data processing 175 159 535 461 Office supplies 42 29 133 83 Professional fees 92 88 259 257 Other 311 296 983 851 Total Non-Interest Expenses 2,260 1,873 6,553 5,528 Income before Income Tax Expense (Benefit) 165 468 559 1,327 Income Tax Expense(Benefit) (151 ) 49 (442 ) 184 Net Income $ 316 $ 419 $ 1,001 $ 1,143 Per Share Data (See Note 3): Earnings per share – basic $ 0.07 $ 0.10 $ 0.23 $ 0.26 Earnings per share – diluted $ 0.07 $ 0.10 $ 0.23 $ 0.26 Weighted average number of shares outstanding – basic 4,289,879 4,366,901 4,289,879 4,366,901 Weighted average number of shares outstanding - diluted 4,303,461 4,366,901 4,316,913 4,366,901 See notes to consolidated financial statements. 3 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Nine Months Ended September 30, 2007 and 2006 (unaudited) Common Stock Additional Paid-in Capital Unearned Shares Held by ESOP Retained Earnings Treasury Stock Accumu- lated Other Compre- hensive Income (Loss) Total Stock- holders’ Equity (Dollars in thousands) Balance, January 1, 2007 $ 452 $ 19,519 $ (1,432 ) $ 19,863 $ (1,189 ) $ (550 ) $ 36,663 Comprehensive income: Net income - - - 1,001 - - 1,001 Net change in unrealized loss on securities available for sale, net of tax benefit of $133 and reclassification adjustment - (249 ) (249 ) Total comprehensive income - 752 Amortization of restricted stock awards - 166 - 166 Amortization of stock options - 111 - 111 Balance, September 30, 2007 $ 452 $ 19,796 $ (1,432 ) $ 20,864 $ (1,189 ) $ (799 ) $ 37,692 Balance, January 1, 2006 $ 452 $ 19,414 $ (1,548 ) $ 18,252 $ - $ (709 ) $ 35,861 Comprehensive income: Net income - - - 1,143 - - 1,143 Net change in unrealized loss on securities available for sale, net of tax expense of $13 - 20 20 Total comprehensive income - 1,163 Balance, September 30, 2006 $ 452 $ 19,414 $ (1,548 ) $ 19,395 $ - $ (689 ) $ 37,024 See notes to consolidated financial statements. 4 Colonial Bankshares, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 (unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities: (In thousands) Net income $ 1,001 $ 1,143 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Provision for loan losses 84 120 Depreciation expense 379 295 Stock-based compensation expense 277 - Deferred income taxes (368 ) (259 ) Net earnings on bank-owned life insurance (69 ) (66 ) Loans originated for sale (2,164 ) (2,158 ) Proceeds from sale of loans 2,049 2,189 Gain on sale of loans (37 ) (31 ) Net amortization of loan fees (55 ) (3 ) Net loss (gain) on calls of investment securities 2 (3 ) Amortization (accretion) of premium and discount on investment securities, net (423 ) (174 ) Increase in accrued interest receivable (430 ) (268 ) Decrease (increase) in other assets 726 (29 ) Increase in accrued interest payable and other liabilities 663 337 Net cash provided by operating activities 1,635 1,093 Cash Flows from Investing Activities: Proceeds from calls and maturities of: Investment securities available for sale 2,335 2,541 Investment securities held to maturity 3,162 1,300 Purchase of: Investment securities available for sale (18,662 ) (4,056 ) Investment securities held to maturity - (5,545 ) Mortgage-backed securities available for sale (19,220 ) (6,231 ) Mortgage-backed securities held to maturity (719 ) (1,860 ) Office properties and equipment (3,434 ) (1,927 ) Principal repayments from: Investment securities 1,777 2,356 Mortgage-backed securities 10,451 11,860 Net increase in Federal Home Loan Bank stock (452 ) (437 ) Purchase of interest-bearing time deposits in banks (208 ) (700 ) Maturity of interest-bearing time deposits in banks 200 - Net increase in loans receivable (32,559 ) (36,366 ) Net cash used for investing activities (57,329 ) (39,065 ) Cash Flows from Financing Activities: Net increase in deposits 45,278 32,139 Proceeds from Federal Home Loan Bank short-term borrowings 8,575 1,145 Proceeds from Federal Home Loan Bank long-term borrowings - 7,000 Repayment of Federal Home Loan Bank long-term borrowings (234 ) (50 ) (Decrease) increase in advances from borrowers for taxes and insurance (32 ) 252 Net cash provided by financing activities 53,587 40,486 Increase (decrease) in cash and cash equivalents (2,107 ) 2,514 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 13,257 10,669 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 11,150 $ 13,183 Supplemental Cash Flow Disclosures: Cash paid: Interest $ 9,999 $ 7,025 Income taxes $ 3 $ 462 See notes to consolidated financial statements. 5 COLONIAL BANKSHARES, INC. Notes to Consolidated Financial Statements (Unaudited) 1. Organization and Basis of Presentation Colonial Bankshares, Inc. (the “Company”) was organized in January 2003 to serve as the mid-tier stock holding company of Colonial Bank, FSB (the “Bank”).Colonial Bankshares, Inc. is a federally chartered corporation and owns 100% of the outstanding common stock of the Bank.The Bank is a federally chartered capital stock savings bank.Colonial Bankshares, MHC, a federally chartered mutual holding company, is the parent of the Company and owns approximately 54% of the Company’s outstanding common stock.In September 2006, after receiving regulatory approval, the Bank established a Delaware corporation, CB Delaware Investments, Inc. (the “Operating Subsidiary”), whose purpose is to invest in and manage securities.The Operating Subsidiary was funded by the Bank with cash and investment securities with an approximate value of $134.0 million in exchange for all the outstanding common stock of the Operating Subsidiary. The consolidated financial statements include the accounts of Colonial Bankshares, Inc. Colonial Bank, FSB and CB Delaware Investments, Inc.All material intercompany transactions and balances have been eliminated.The Company prepares its financial statements on the accrual basis and in conformity with accounting principles generally accepted in the United States of America (“US GAAP”).The unaudited information furnished herein reflects all adjustments (consisting of normal recurring accruals) that are, in the opinion of management, necessary for a fair presentation of the results for the interim periods presented.They do not include all of the information and footnotes required by US GAAP for complete financial statements.Operating results for the three and nine months ended September 30, 2007 (unaudited) are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The balance sheet at December 31, 2006 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by US GAAP for complete financial statements. The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, evaluation of other-than-temporary impairment of investment securities and the realizability of deferred tax assets. The Bank maintains a newly opened executive office and main branch in Vineland, New Jersey with branches in Bridgeton, Mantua, Millville, Upper Deerfield, Vineland and Sewell, New Jersey.The Bank’s principal business consists of attracting customer deposits and investing these deposits primarily in investments and single-family residential, commercial and consumer loans. 6 2. Recent Accounting Pronouncements In May 2007, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position (“FSP”) FIN 48-1 “Definition of Settlement in FASB Interpretation No. 48” (FSP FIN 48-1).FSP FIN 48-1 provides guidance on how to determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.FSP FIN 48-1 is effective retroactively to January 1, 2007.The implementation of this standard did not have a material impact on our consolidated financial position or results of operations. In March2007, the FASB ratified EITF Issue No.06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards.” EITF 06-11 requires companies to recognize the income tax benefit realized from dividends or dividend equivalents that are charged to retained earnings and paid to employees for nonvested equity-classified employee share-based payment awards as an increase to additional paid-in capital.EITF 06-11 is effective for fiscal years beginning after September15, 2007.The Company does not expect EITF 06-11 will have a material impact on its financial position, results of operations or cash flows. In March 2007, the FASB ratified EITF Issue No. 06-10, “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements” (EITF 06-10).EITF 06-10 provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement.EITF 06-10 is effective for fiscal years beginning after December 15, 2007.The Company is currently assessing the impact of EITF 06-10 on its consolidated financial position and results of operations. In February 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities-Including an amendment of FASB Statement No. 115.SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value.Unrealized gains and losses on items for which the fair value option has been elected will be recognized in earnings at each subsequent reporting date.SFAS No. 159 is effective for the Company on January 1, 2008.The Company is evaluating the impact that the adoption of SFAS No. 159 will have on our consolidated financial position and results of operations. In September 2006, the FASB issued FASB Statement No.157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FASB Statement No.157 applies to other accounting pronouncements that require or permit fair value measurements.The new guidance is effective for financial statements issued for fiscal years beginning after November15, 2007, and for interim periods within those fiscal years.We are currently evaluating the potential impact, if any, of the adoption of FASB Statement No.157 on our consolidated financial position, results of operations and cash flows. 7 On September7, 2006, the EITF reached a conclusion on EITF Issue No.06-5, “Accounting for Purchases of Life Insurance – Determining the Amount That Could Be Realized in Accordance with FASB Technical Bulletin No.85-4, Accounting for Purchases of Life Insurance” (“EITF 06-5”).The scope of EITF 06-5 consists of six separate issues relating to accounting for life insurance policies purchased by entities protecting against the loss of “key persons.”The six issues are clarifications of previously issued guidance on FASB Technical Bulletin No.85-4.EITF 06-5 is effective for fiscal years beginning after December15, 2006.The adoption of EITF 06-5 had no effect on the Company’s consolidated financial statements. In September 2006, FASB ratified the consensus reached by the EITF in Issue 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.EITF 06-4 applies to life insurance arrangements that provide an employee with a specified benefit that is not limited to the employee’s active service period, including certain bank-owned life insurance (“BOLI”) policies.EITF 06-4 requires an employer to recognize a liability and related compensation costs for future benefits that extend to postretirement periods.EITF 06-4 is effective for fiscal years beginning after December 31, 2007, with earlier application permitted.The Company is continuing to evaluate the impact of this consensus, which may require it to recognize an additional liability and compensation expense related to its BOLI policies. 3. Earnings Per Share There are no convertible securities which would affect the net income (numerator) in calculating basic and diluted earnings per share; therefore, for purposes of these calculations, the net income for the nine months ended September 30, 2007 is $1.0 million and the net income for the nine months ended September 30, 2006 is $1.1 million.For the three months ended September 30, 2007, net income is $316 thousand and for the three months ended September 30, 2006, net income is $419 thousand.Basic and diluted earnings per share data are based on the weighted-average number of common shares outstanding during each period.Diluted earnings per share are further adjusted for potential common shares that were dilutive and outstanding during the period.Potential common shares consist of stock options outstanding and non-vested stock grants under the stock-based incentive plans.The dilutive effect of potential common shares is computed using the treasury stock method. 8 The following table sets forth the composition of the weighted average common shares (denominator) used in the basic and diluted earnings per share computation. For the Three Months Ended September 30, For the Nine Months Ended September 30, 2007 2006 2007 2006 Net Income $ 316,000 $ 419,000 $ 1,001,000 $ 1,143,000 Weighted average common shares issued 4,521,696 4,521,696 4,521,696 4,521,696 Average unearned ESOP shares (143,192 ) (154,795 ) (143,192 ) (154,795 ) Average treasury stock shares (88,625 ) - (88,625 ) - Weighted average common shares outstanding – basic 4,289,879 4,366,901 4,289,879 4,366,901 Effect of dilutive non –vested shares and stock options outstanding 13,582 - 27,034 - Weighted average common shares outstanding – diluted 4,303,461 4,366,901 4,316,913 4,366,901 Basic earnings per share $ 0.07 $ 0.10 $ 0.23 $ 0.26 Diluted earnings per share $ 0.07 $ 0.10 $ 0.23 $ 0.26 4. Stock Based Compensation The Company’s Board of Directors and stockholders have adopted the 2006 Colonial Bankshares, Inc. Stock-Based Incentive Plan (the “2006 Plan”).The Stock-Based Incentive Plan provides for the grant of shares of common stock and the grant of stock options to officers, employees and directors of the Company.Under the 2006 Plan, the Company may grant options to purchase 221,563 shares of Company stock and may grant up to 88,625 shares of common stock as restricted stock awards. The 2006 Plan enables the Board of Directors to grant stock options to executives, other key employees and nonemployee directors.The options granted under the Plan may be either non-qualified stock options (NQOs) or incentive stock options (ISOs).Nonemployee directors may only receive NQOs under this plan, while employees may receive ISOs or NQOs.The Company has reserved 221,563 shares of common stock for issuance upon the exercise of options granted under the 2006 Plan.The 2006 Plan will terminate ten years from the grant date.Options may not be granted with an exercise price that is less than 100% of the fair market value of the Company’s common stock on the date of grant.Options may not be granted with a term longer than 10 years.Stock options granted under the 2006 Plan are subject to limitations under Section422 of the Internal Revenue Code.The number of shares available under the 2006 Plan, the number of shares subject to outstanding options and the exercise price of outstanding options will be adjusted to reflect any stock dividend, stock split, merger, reorganization or other event generally affecting the number of the Company’s outstanding shares.At September 30, 2007, there are 25,095 options available for grants under the 2006 Plan. On October 19, 2006, 88,625 shares of restricted stock were awarded.The restricted stock awarded had a grant date fair value of $12.47 per share.The restricted stock awarded will vest 20% annually beginning October 19, 2007.For the nine and three months ended September 30, 2007, $166 thousand and $55 thousand, respectively, in compensation expense was recognized on restricted stock awards with a related tax benefit of $56 thousand and $19 thousand, respectively.As of September 30, 2007, there was $893 thousand of unrecognized compensation expense related to the restricted stock awards which is expected to be recognized over a period of 4.00 years.For the three and nine months ended September 30, 2006, there was no stock-based compensation expense recognized as the Company did not have any stock-based incentive plans at that time. 9 Activity in issued but unvested stock awards during the nine months ended September 30, 2007, was as follows: Award Shares Award Shares Weighted Average Grant Date Fair Value Unvested awards, beginning of period 88,625 $ 12.47 Granted - - Exercised - - Forfeitures - - Unvested awards, end of period 88,625 $ 12.47 On October 19, 2006, options to purchase 196,468 shares of common stock at $12.47 per share were awarded.The options awarded will vest 20% annually beginning October 19, 2007.The following is a summary of the Company’s stock option activity for the nine months ended September 30, 2007: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term Aggregate Intrinsic Value (in thousands) Options outstanding, beginning of period 196,468 $ 12.47 9.00 years Granted - - Exercised - - Forfeitures - - Options outstanding, end of period 196,468 $ 12.47 9.00 years $ 210 Exercisable at end of period - $ 12.47 9.00 years $ - The fair value of each option grant is estimated on the date of grant using the Black-Sholes option-pricing model with the following weighted average assumptions for options granted in 2006:dividend yield of 0%, risk-free interest rate of 4.79%, expected life of 6.5 years, and expected volatility of 15.00%.The calculated fair value of options granted in 2006 was $3.79 per option. Stock-based compensation expense related to stock options for the nine and three months ended September 30, 2007 was $111 thousand and $37 thousand, respectively, with a related tax benefit of $13 thousand and $4 thousand, respectively.As of September 30, 2007, there was approximately $602 thousand of unrecognized compensation cost related to unvested stock options granted in 2006.The cost will be recognized on a graded vesting method over a period of 4.00 years.For the three and nine months ended September 30, 2006, there was no compensation expense recognized as the Company did not have any stock-based incentive plans at that time. 10 The Company has an Employee Stock Ownership Plan (“ESOP”) for the benefit of employees who meet the eligibility requirements as defined in the plan.The ESOP trust purchased 166,398 shares of common stock in the initial public offering using proceeds of a loan from the Company.The Bank will make cash contributions to the ESOP on an annual basis sufficient to enable the ESOP to make the required loan payments to the Company.The loan bears an interest rate of 6.00% with principal and interest payable annually in equal installments over fifteen years.The loan is secured by the shares of the stock purchased. As the debt is repaid, shares are released from the collateral and allocated to qualified employees.Accordingly, the shares pledged as collateral are reported as unearned ESOP shares in the Consolidated Statements of Financial Condition.As shares are released from collateral, the Company reports compensation expense equal to the current market price of the shares, and the shares become outstanding for earnings per share computations.The compensation expense is recorded on a monthly basis.The Company’s contribution expense for the ESOP was $118 thousand and $105 for the nine months ended September 30, 2007 and 2006, respectively, and $35 thousand and $37 thousand, respectively, for the three months ended September 30, 2007 and 2006. The following table presents the components of the ESOP shares: September 30, 2007 September 30, 2006 Shares released for allocation 23,206 11,603 Unreleased shares 143,192 154,795 Total ESOP shares 166,398 166,398 5. Comprehensive Income Comprehensive income for the Company consists of net income and unrealized gains and losses on available for sale securities.Other comprehensive gain (loss) for the three and nine months ended September 30, 2007 and 2006 was as follows: Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (In Thousands) Other comprehensive gain (loss): Unrealized holding gains (losses) on available for sale securities $ 1,519 $ 1,998 $ (384 ) $ 36 Reclassification adjustment for net losses (gains) realized in net income - (3 ) 2 (3 ) Net unrealized gains (losses) 1,519 1,995 (382 ) 33 Income tax expense (benefit) 521 797 (133 ) 13 Net of tax amount $ 998 $ 1,198 $ (249 ) $ 20 11 6. Contingent Liabilities and Guarantees In the normal course of business, there are various outstanding commitments and contingent liabilities, such as commitments to extend credit and standby letters of credit that are not reflected in the accompanying financial statements.No material losses are anticipated as a result of those transactions on either a completed or uncompleted basis.The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued, have expiration dates within one year.The credit risk involved in issuing letters of credit is essentially the same as those that are involved in extending loan facilities to customers.The Company generally holds collateral and/or personal guarantees supporting those commitments.The Company had $1.4 million of standby letters of credit outstanding as of September 30, 2007.Management believes that the proceeds obtained through a liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payment required under the corresponding guarantees. During the three months ended September 30, 2007, the Bank sold loans in the amount of $569 thousand that contained limited recourse provisions.The Bank is required to repurchase the loan if the first or second payment that is due is 30 or more days late.During the three and nine months ended September 30, 2007, the Bank did not repurchase any previously sold loans.No liability for credit loss has been recorded on these loans sold with these limited recourse provisions. 7. Investment Securities The following table sets forth the composition of our securities portfolio at the dates indicated. At September 30, 2007 At December 31, 2006 Amortized Cost Fair Value Amortized Cost FairValue (In Thousands) Securities available-for-sale: Mortgage-backed $ 63,213 $ 62,855 $ 53,646 $ 53,229 U. S. Government agency 43,454 43,127 29,534 29,128 Corporate 8,451 7,858 8,956 8,660 Mutual funds 14,486 14,188 13,942 13,716 Municipal 24,548 24,839 23,927 24,259 SBA pools 7,948 8,014 7,759 7,933 Total securities available-for-sale $ 162,100 $ 160,881 $ 137,764 $ 136,925 Securities held-to-maturity: Mortgage-backed $ 3,947 $ 3,998 $ 3,972 $ 4,064 U. S. Government agency 1,418 1,438 1,412 1,369 Corporate 1,186 1,280 1,698 1,828 Municipal 9,130 9,618 11,640 12,239 Total securities held-to-maturity $ 15,681 $ 16,334 $ 18,722 $ 19,500 12 8. Loans The components of loans at September 30, 2007 and December 31, 2006 are as follows: At September 30, 2007 At December 31, 2006 Amount Percent Amount Percent (Dollars in Thousands) Real estate loans: One- to four-family residential $ 113,728 48.9 % $ 102,328 51.1 % Home equity loans andlines of credit 40,545 17.4 38,074 19.0 Multi-family 1,783 0.8 2,492 1.2 Commercial 54,787 23.5 39,186 19.6 Construction 7,727 3.3 8,371 4.2 Commercial 11,448 4.9 7,337 3.7 Consumer and other 2,755 1.2 2,427 1.2 Total loans receivable $ 232,773 100.0 % $ 200,215 100.0 % Deferred loan fees (268 ) (323 ) Allowance for loan losses (1,456 ) (1,373 ) Total loans receivable, net $ 231,049 $ 198,519 Nonaccrual loans amounted to approximately $1.4 million and $233 thousand at September 30, 2007 and December31, 2006, respectively. 9. Deposits Deposit accounts, by type, at September 30, 2007 and December 31, 2006 are summarized as follows: At September 30, 2007 At December 31, 2006 Balance Percent Wtd. Avg. Rate Balance Percent Wtd. Avg. Rate (Dollars in Thousands) Deposit type: Non-interest bearing demand $ 18,639 4.87 % - % $ 18,055 5.35 % - % Savings 56,734 14.83 2.11 57,260 16.98 1.72 NOW accounts 43,581 11.39 2.17 36,740 10.89 1.89 Super NOW accounts 14,579 3.81 1.72 14,200 4.21 1.71 Money market accounts 18,570 4.86 3.72 20,553 6.10 3.54 Total transaction accounts 152,103 39.76 2.03 146,808 43.53 1.81 Certificates of deposit 230,429 60.24 4.95 190,446 56.47 4.74 Total deposits $ 382,532 100.00 % 3.79 % $ 337,254 100.00 % 3.46 % 13 10. Federal Home Loan Bank Borrowings The following table sets forth information concerning advances with the Federal Home Loan Bank (“FHLB”) of New York, at September 30, 2007 and December 31, 2006: Description Maturity Date Interest Rate September 30, 2007 December 31, 2006 (Dollars in Thousands) Fixed rate amortizing 06/30/2021 5.57% 6,640 6,874 Short-term borrowing 01/02/2007 5.39% - 1,450 Short-term borrowing 10/01/2007 5.24% 3,025 - Short-term borrowing 10/22/2007 4.96% 3,000 - Short-term borrowing 03/24/2008 4.79% 4,000 - $ 16,665 $ 8,324 At September 30, 2007, the Bank had a borrowing capacity of $96.0 million available from the FHLB of New York, which is based on the amount of FHLB stock held or levels of other assets, including investment securities, which are available for collateral.At September 30, 2007, the Bank had $16.7 million in outstanding borrowings from the FHLB of New York. 14 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements This report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including statements about anticipated operating and financial performance, such as loan originations, operating efficiencies, loan sales, charge-offs and loan loss provision, growth opportunities, interest rates and deposit growth.Words such as “may,” “could,” “should,” “would,” “will,” ”will likely result,” ”believe,” ”expect,” ”plan,” ”will continue,” ”is anticipated,” ”estimate,” ”intend,” ”project,” and similar expressions are intended to identify these forward-looking statements.We wish to caution readers not to place undue reliance on any such forward-looking statements, each of which speaks only as of the date made.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical earnings than those presently anticipated or projected. Critical Accounting Policies Critical accounting policies are those that involve significant judgments and assumptions by management and that have, or could have, a material impact on our income or the carrying value of our assets. Our critical accounting policies are those related to our allowance for loan losses, the evaluation of other than temporary impairment of investment securities and the valuation and realizability of deferred tax assets. Allowance for Loan Losses.The allowance for loan losses is calculated with the objective of maintaining an allowance sufficient to absorb estimated probable credit losses inherent in the loan portfolio. Management's determination of the adequacy of the allowance is based on periodic evaluations of the loan portfolio and other relevant factors. However, this evaluation is inherently subjective, as it requires an estimate of the loss content for each risk rating and for each impaired loan, an estimate of the amounts and timing of expected future cash flows, and an estimate of the value of collateral. We have established a systematic method of periodically reviewing the credit quality of the loan portfolio in order to establish an allowance for losses on loans. The allowance for losses on loans is based on our current judgments about the credit quality of individual loans and segments of the loan portfolio. The allowance for losses on loans is established through a provision for loan losses based on our evaluation of the losses inherent in the loan portfolio, and considers all known internal and external factors that affect loan collectibility as of the reporting date. Our evaluation, which includes a review of all loans on which full collectibility may not be reasonably assured, considers among other matters, the estimated net realizable value or the fair value of the underlying collateral, economic conditions, historical loan loss experience, our knowledge of inherent losses in the portfolio that are probable and reasonably estimable and other factors that warrant recognition in providing an appropriate loan loss allowance. Management believes this is a critical accounting policy because this evaluation involves a high degree of complexity and requires us to make subjective judgments that often require assumptions or estimates about various matters. Historically, we believe our estimates and assumptions have proven to be relatively accurate.Nevertheless, because a small number of non-performing loans could result in net charge-offs significantly in excess of the estimated losses inherent in our loan portfolio, additional provisions to the allowance for loan losses may be required that would adversely impact earnings for future periods. 15 The allowance for loan losses consists of specific, general and unallocated components. Specific allocations are made for loans that are determined to be impaired. Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. The general allocation is determined by segregating the remaining loans by type of loan, risk weighting (if applicable) and payment history. We also analyze delinquency trends, general economic conditions and geographic and industry concentrations.The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio.At December 31, 2006, the allowance did not include an unallocated component. Other-Than-Temporary Impairment.In estimating other-than-temporary impairment of investment securities, securities are evaluated on at least a quarterly basis, to determine whether a decline in their value is other-than-temporary.To determine whether a loss in value is other-than-temporary, management reviews criteria such as the reasons underlying the decline, the magnitude and duration of the decline and the intent and ability of the Company to retain its investment in the security for a period of time sufficient to allow for an anticipated recovery in the fair value or until maturity.Once a decline in value is determined to be other-than-temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. Valuation of Deferred Tax Assets.In evaluating our ability to realize deferred tax assets, management considers all positive and negative information, including our past operating results and our forecast of future taxable income.In determining future taxable income, management utilizes a budget process that makes business assumptions and the implementation of feasible and prudent tax planning strategies.These assumptions require us to make judgments about our future taxable income and are consistent with the plans and estimates we use to manage our business.Any reduction in estimated future taxable income may require us to record a valuation allowance against our deferred tax assets which would result in additional income tax expense in the period. Comparison of Financial Condition at September 30, 2007 and December 31, 2006 Total assets increased $55.3 million, or 14.4%, to $438.9 million at September 30, 2007, from $383.6 million at December 31, 2006.The increase was the result of increases in investment securities available for sale, net loans receivable and office properties and equipment offset by decreases in cash and amounts due from banks and investment securities held to maturity. Net loans receivable increased by $32.5 million, or 16.4%, to $231.0 million at September 30, 2007 from $198.5 million at December 31, 2006.One- to four-family residential real estate loans increased $11.4 million, or 11.1%, to $113.7 million at September 30, 2007 from $102.3 million at December 31, 2006.Commercial real estate loans increased $15.6 million, or 39.8%, to $54.8 million at September 30, 2007 from $39.2 million at December 31, 2006. 16 Securities available for sale increased $24.0 million, or 17.5%, to $160.9 million at September 30, 2007 from $136.9 million at December 31, 2006.The increase was the result of purchases in the amount of $37.9 million, offset by $11.5 million in principal repayments, $2.3 million in calls and maturities in the available for sale portfolio and a decrease in the fair value of the available for sale portfolio of $380 thousand.Management considers the change in the fair value of the portfolio to be temporary and primarily resulting from changes in the interest rate environment.In addition, securities held to maturity decreased by $3.0 million, to $15.7 million at September 30, 2007 from $18.7 million at December 31, 2006.This decrease was the result of purchases of $719 thousand offset by principal repayments of $757 thousand and calls and maturities of $3.2 million. Office properties and equipment increased $3.1 million to $10.4 million at September 30, 2007 from $7.3 million at December 31, 2006.This increase was the result of investment in our branch network as we completed construction of our new administrative headquarters/full-service branch in Vineland, New Jersey. Deposits increased $45.2 million, or 13.4%, to $382.5 million at September 30, 2007 from $337.3 million at December 31, 2006.The largest increase was in certificates of deposit, which increased $40.0 million, or 21.0%, to $230.4 million at September 30, 2007 from $190.4 million at December 31, 2006.Non-interest bearing demand accounts increased $584 thousand, or 3.2%.Money-market deposit accounts decreased by $2.0 million.NOW accounts increased by $6.8 million, or 18.6%.Super-NOW accounts increased by $379 thousand and savings accounts decreased by $526 thousand. Federal Home Loan Bank borrowings increased $8.4 million to $16.7 million at September 30, 2007 from $8.3 million at December 31, 2006.We increased our outstanding borrowings because our net increase in deposits and the proceeds received from the maturities and pay downs of securities, discussed above, did not provide sufficient cash to fund loan originations and the purchase of investment securities and fixed assets. Total stockholders’ equity increased $1.0 million to $37.7 million at September 30, 2007 from $36.7 million at December 31, 2006.This increase was mainly attributable to net income of $1.0 million and a $277 thousand increase in additional paid-in-capital related to stock-based compensation, offset by an increase in the unrealized losses on investment securities available for sale in the amount of $249 thousand.Because of interest rate volatility, unrealized losses on investment securities available for sale could materially fluctuate for future interim periods and years depending on economic and interest rate conditions. Comparison of Operating Results for the Three Months Ended September 30, 2007 and September 30, 2006 General.Net income decreased $103 thousand, or 24.6%, to $316 thousand for the three months ended September 30, 2007 from $419 thousand for the three months ended September 30, 2006.The breakdown of the decrease was a $387 thousand increase in non-interest expense, offset by a $53 thousand increase in net interest income after provision for loan losses, a $31 thousand increase in non-interest income and a reduction in income tax expense of $200 thousand. 17 Interest Income.Interest income increased $1.2 million, or 25.0%, to $6.0million for the three months ended September 30, 2007 from $4.8million for the three months ended September 30, 2006.The increase in interest income resulted from a $703 thousand increase in interest income on loans and a $509 thousand increase in interest income on securities. Interest income on loans increased $703 thousand, or 23.9%, to $3.6million for the three months ended September 30, 2007 from $2.9million for the three months ended September 30, 2006.The average balance of loans increased $38.8 million, or 20.6%, to $227.3 million for the three months ended September 30, 2007 from $188.5 million for the three months ended September 30, 2006.In addition, the average yield increased to 6.41% for the three months ended September 30, 2007 from 6.24% for the three months ended September 30, 2006.The increase in the average balance of loans resulted primarily from increases across all loan categories: mortgage, commercial and consumer loans. Interest income on securities increased $509 thousand, or 27.6% to $2.4 million for the three months ended September 30, 2007 from $1.9 million for the three months ended September 30, 2006.This increase was due to an increase in the average balance of investment securities to $179.2 million for the three months ended September 30, 2007 from $155.1 million for the three months ended September 30, 2006.Also, the average yield increased to 5.26% for the three months ended September 30, 2007 from 4.76% for the three months ended September 30, 2006. Interest Expense.Interest expense increased $1.2 million, or 44.4%, to $3.9million for the three months ended September 30, 2007 from $2.7million for the three months ended September 30, 2006. Interest expense on interest-bearing deposits increased by $1.1 million, or 44.0%, to $3.6million for the three months ended September 30, 2007 from $2.5million for the three months ended September 30, 2006.The increase in interest expense on interest-bearing deposits was due to a $67.9 million, or 23.3%, increase in the average balance of interest-bearing deposits to $359.7million for the three months ended September 30, 2007 from $291.8 million for the three months ended September 30, 2006.In addition, the average rate paid on interest-bearing deposits increased 63 basis points to 3.99% for the three months ended September 30, 2007 from 3.36% for the three months ended September 30, 2006.We experienced increases in the average balances of certificates of deposit and NOW accounts and decreases in the savings account and money market account categories.The average cost of all deposit accounts increased for the three months ended September 30, 2007 compared to the three months ended September 30, 2006. Interest expense on borrowings increased $38 thousand to $283 thousand for the three months ended September 30, 2007 from $245 thousand for the three months ended September 30, 2006.This increase was primarily due to a $1.1 million increase in the average balance of borrowings to $20.8 million for the three months ended September 30, 2007 from $19.7 million for the three months ended September 30, 2006. Provision for Loan Losses.We establish provisions for loan losses, which are charged to operations in order to maintain the allowance for loan losses at a level we consider sufficient to absorb estimated probable credit losses inherent in the loan portfolio.In determining the level of the allowance for loan losses, we consider past and current loss experience, evaluation of real estate collateral, current economic conditions, volume and type of lending, adverse situations that may affect a borrower’s ability to repay a loan and the levels of nonperforming and other classified loans. The amount of the allowance is based on estimates and the ultimate losses may vary from such estimates as more information becomes available or later events change.We assess the allowance for loan losses on a quarterly basis and make provisions for loan losses in order to maintain the allowance.We did not record a provision for loan losses for the three months ended September 30, 2007 and we recorded a provision for loan losses of $21 thousand for the three months ended September 30, 2006.The allowance for loan losses as a percentage of total loans was 0.63% and 0.69% at September 30, 2007 and December 31, 2006, respectively.We used the same methodology in calculating the provision for loan losses during each of the three months ended September 30, 2007 and 2006. 18 Non-interest Income.Non-interest income was $300 thousand for the three months ended September 30, 2007 and $269 thousand for the three months ended September 30, 2006.Fees and service charges on deposit accounts increased by $34 thousand to $257 thousand for the three months ended September 30, 2007 from $223 thousand for the three months ended September 30, 2006.The increase in fees and service charges are attributable to increased overdraft fees and ATM fees resulting from increased transaction volume, the implementation of new service charges on deposit accounts and the collection of a mortgage prepayment fee.Gains on sales of loans totaled $14 thousand for the three months ended September 30, 2007 compared to $8 thousand for the three months ended September 30, 2006. Non-interest Expense.Non-interest expense increased $387 thousand, or 20.7%, to $2.3 million for the three months ended September 30, 2007 from $1.9 million for the three months ended September 30, 2006.Compensation and benefits expense increased $202 thousand to $1.3 million for the three months ended September 30, 2007 from $1.1 million for the three months ended September 30, 2006.Normal salary increases, the hiring of new personnel to staff our new administrative headquarters, increases in medical benefit costs, increases in payroll taxes and the $92 thousand expense related to the stock-based compensation plan, implemented in the fourth quarter of 2006, accounted for the increase in compensation and benefits expense.Occupancy and equipment expense increased $137 thousand mainly due to increases in heat light and utilities, real estate tax expense, maintenance expense and depreciation due to the opening of our new administrative headquarters/full-service branch in Vineland, New Jersey.Data processing expense increased $16 thousand due to the growth of loan and deposit accounts.Professional fees increased $4 thousand.This increase was mainly due to an increase in accounting and audit fees offset by a reduction in legal fees.The Company expects professional fees to increase in the future due to increased accounting, audit and legal expenses associated with complying with the Sarbanes-Oxley Act of 2002.Other miscellaneous non-interest expense increased $15 thousand.This was due to increases in general administrative expense which includes postage expense, correspondent bank fee expense and advertising and promotion expense associated with the grand opening of our new administrative and branch office in Vineland, New Jersey offset by a reduction in loan processing expense. Income Tax Expense (Benefit).We recorded a benefit for income taxes of $151 thousand for the three months ended September 30, 2007, compared to an expense of $49 thousand for the three months ended September 30, 2006.The income tax benefit is primarily attributable to the formation of the Delaware operating subsidiary in September 2006 which has resulted in the Bank being in a net operating loss position for state tax purposes.During the three months ended September 30, 2007, the Bank incurred a net operating loss of approximately $2.0 million for state tax purposes but has not recorded a deferred tax benefit for this quarter. 19 Comparison of Operating Results for the Nine Months Ended September 30, 2007 and September 30, 2006 General.Net income decreased $142 thousand, or 12.9%, to $1.0 million for the nine months ended September 30, 2007 from $1.1 million for the nine months ended September 30, 2006.The components of the decrease was a $1.0 million increase in non-interest expense offset by a $153 thousand increase in net interest income after provision for loan losses, a $104 thousand increase in non-interest income and a reduction in income tax expense of $626 thousand. Interest Income.Interest income increased $3.4 million, or 25.4%, to $16.8million for the nine months ended September 30, 2007 from $13.4million for the nine months ended September 30, 2006.The increase in interest income resulted from a $2.2 million increase in interest income on loans and a $1.2 million increase in interest income on securities. Interest income on loans increased $2.2 million, or 27.5%, to $10.2million for the nine months ended September 30, 2007 from $8.0million for the nine months ended September 30, 2006.The average balance of loans increased $41.2 million, or 23.6%, to $216.1 million for the nine months ended September 30, 2007 from $174.9 million for the nine months ended September 30, 2006.In addition, the average yield increased to 6.31% for the nine months ended September 30, 2007 from 6.09% for the nine months ended September 30, 2006.The increase in the average balance of loans resulted primarily from increases across all loan categories: mortgage, commercial and consumer loans. Interest income on securities increased $1.2 million, or 22.2% to $6.6 million for the nine months ended September 30, 2007 from $5.4 million for the nine months ended September 30, 2006.This increase was due to an increase in the average balance of investment securities to $167.5 million for the nine months ended September 30, 2007 from $155.8 million for the nine months ended September 30, 2006.Also, the average yield increased to 5.25% for the nine months ended September 30, 2007 from 4.66% for the nine months ended September 30, 2006. Interest Expense.Interest expense increased $3.3 million, or 45.8%, to $10.5million for the nine months ended September 30, 2007 from $7.2million for the nine months ended September 30, 2006. Interest expense on interest-bearing deposits increased by $3.5 million, or 53.0%, to $10.1million for the nine months ended September 30, 2007 from $6.6million for the nine months ended September 30, 2006.The increase in interest expense on interest-bearing deposits was due to a $63.8 million, or 22.5%, increase in the average balance of interest-bearing deposits to $347.1million for the nine months ended September 30, 2007 from $283.3 million for the nine months ended September 30, 2006.In addition, the average rate paid on interest-bearing deposits increased 76 basis points to 3.87% for the nine months ended September 30, 2007 from 3.11% for the nine months ended September 30, 2006.We experienced increases in the average balances of certificates of deposit, NOW accounts and money market accounts and a decrease in the savings account category.The average cost of all deposit accounts increased for the nine months ended September 30, 2007 compared to the nine months ended September 30, 2006. 20 Interest expense on borrowings decreased $187 thousand to $411 thousand for the nine months ended September 30, 2007 from $598 thousand for the nine months ended September 30, 2006.This decrease was primarily due to a $3.5 million decrease in the average balance of borrowings to $12.7 million for the nine months ended September 30, 2007 from $16.2 million for the nine months ended September 30, 2006. Provision for Loan Losses.We recorded a provision for loan losses of $84 thousand for the nine months ended September 30, 2007 and a provision for loan losses of $120 thousand for the nine months ended September 30, 2006.The provisions recorded reflected net charge-offs of $1 thousand for the nine months ended September 30, 2007 and net recoveries of $29 thousand for the nine months ended September 30, 2006.The allowance for loan losses as a percentage of total loans was 0.63% and 0.69% at September 30, 2007 and December 31, 2006, respectively.We used the same methodology in calculating the provision for loan losses during each of the nine months ended September 30, 2007 and 2006. Non-interest Income.Non-interest income was $862 thousand for the nine months ended September 30, 2007 and $758 thousand for the nine months ended September 30, 2006.Fees and service charges on deposit accounts increased by $102 thousand to $735 thousand for the nine months ended September 30, 2007 from $633 thousand for the nine months ended September 30, 2006.The increase in fees and service charges was attributable to increased overdraft fees and ATM fees resulting from increased transaction volume, the implementation of new service charges on deposit accounts and the collection of a mortgage prepayment fee.Gains on sales of loans totaled $37 thousand for the nine months ended September 30, 2007 compared to $31 thousand for the nine months ended September 30, 2006. Non-interest Expense.Non-interest expense increased $1.0 million, or 18.2%, to $6.5 million for the nine months ended September 30, 2007 from $5.5 million for the nine months ended September 30, 2006.Compensation and benefits expense increased $566 thousand to $3.8 million for the nine months ended September 30, 2007 from $3.2 million for the nine months ended September 30, 2006.Normal salary increases, the hiring of new personnel to staff our new administrative headquarters, increases in medical benefit costs, increases in payroll taxes, increases in pension expense and the $277 thousand expense related to the stock-based compensation plan, implemented in the fourth quarter of 2006, accounted for the increase in compensation and benefits expense.Occupancy and equipment expense increased $201 thousand mainly due to increases in heat, light and utilities, real estate tax expense, repair and maintenance expense and depreciation due to the opening of our new administrative headquarters/full-service branch in Vineland, New Jersey.Data processing expense increased $74 thousand due to the growth of loan and deposit accounts.Professional fees increased $2 thousand.The Company expects professional fees to increase in the future due to increased accounting, audit and legal expenses associated complying with the Sarbanes-Oxley Act of 2002.Office supplies increased $50 thousand to $133 thousand for the nine months ended September 30, 2007 from $83 thousand for the nine months ended September 30, 2006.Other miscellaneous non-interest expense increased $132 thousand.This was due to increases in employee training expense, postage expense, correspondent bank fee expense and advertising and promotion expense associated with the opening of our new administrative and branch office in Vineland, New Jersey. 21 Income Tax Expense (Benefit).We recorded a benefit for income taxes of $442 thousand for the nine months ended September 30, 2007, compared to an expense of $184 thousand for the nine months ended September 30, 2006.The income tax benefit is primarily attributable to the formation of the Delaware operating subsidiary in September 2006 which has resulted in the Bank being in a net operating loss position for state tax purposes.During the nine months ended September 30, 2007, the Bank incurred a net operating loss of approximately $5.7 million for state tax purposes and recorded a deferred tax benefit of $327 thousand though no tax benefit was recorded for losses incurred this quarter. Liquidity and Capital Resources Liquidity is the ability to meet current and future financial obligations of a short-term nature.Our primary sources of funds consist of deposit inflows, loan repayments and maturities and sales of securities. While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition. We regularly adjust our investments in liquid assets based upon our assessment of expected loan demand, expected deposit flows, yields available on interest-earning deposits and securities, and the objectives of our asset/liability management program.Excess liquid assets are invested generally in interest-earning deposits and short- and intermediate-term securities. Our most liquid assets are cash and cash equivalents. The levels of these assets are dependent on our operating, financing, lending and investing activities during any given period. At September 30, 2007, cash and cash equivalents totaled $11.2 million.Securities classified as available-for-sale, which provide additional sources of liquidity, totaled $160.9million at September 30, 2007.In addition, at September 30, 2007, we had the ability to borrow a total of approximately $96.0million from the Federal Home Loan Bank of New York.On that date, we had $16.7 million in advances outstanding. At September 30, 2007, loan commitments outstanding totaled $8.2 million.In addition to commitments to originate loans, we had $22.1 million in unadvanced funds to borrowers.Retail certificates of deposit due within one year of September 30, 2007 totaled $139.4 million.Total certificates of deposit within one year of September 30, 2007 represent 36.4% of total deposits.If these deposits do not remain with us, we will be required to seek other sources of funds, including other certificates of deposit and Federal Home Loan Bank advances. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before September 30, 2008.We believe based on past experience that a significant portion of our certificates of deposit will remain with us. We have the ability to attract and retain deposits by adjusting the interest rates offered.At September 30, 2007, we had commitments to sell investment securities in the amount of $575 thousand. We have no material commitments or demands that are likely to affect our liquidity other than set forth below. In the event loan demand were to increase at a pace greater than expected, or any unforeseen demand or commitment were to occur, we would access our borrowing capacity with the Federal Home Loan Bank of New York. 22 Our primary investing activities are the origination of loans and the purchase of securities. For the nine months ended September 30, 2007, we originated $70.5million of loans and purchased $38.6 million of securities. For the nine months ended September 30, 2006, we originated $69.5million of loans, purchased $17.7 million of securities and invested $700 thousand in interest-bearing time deposits. Financing activities consist primarily of activity in deposit accounts and Federal Home Loan Bank advances.We experienced a net increase in total deposits of $45.2 million and $32.1 million for the nine months ended September 30, 2007 and 2006, respectively.Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by us and our local competitors and other factors.We generally manage the pricing of our deposits to be competitive. Total borrowings, which include Federal Home Loan Bank advances, increased $8.3million, net for the nine months ended September 30, 2007 and increased $8.1 million, net for the nine months ended September 30, 2006.Federal Home Loan Bank advances have primarily been used to fund loan demand and purchase securities. In the second quarter of 2007, we completed construction and celebrated the grand opening of our new administrative headquarters/full-service office in Vineland, New Jersey.We have recorded fixed assets of $6.5 million as of September 30, 2007, including $1.1 million in land costs. We have spent $283 thousand for the acquisition and development of land in Buena Township, New Jersey, $1.0 million for the acquisition and development of land in Harrison Township, New Jersey and $146 thousand for the acquisition and development of land in Millville, New Jersey as possible branch locations.However, because building these offices is subject to state and local government approval, we cannot assure you that we will be able to open these facilities, or that we will be able to complete construction even if we expend significant funds on the construction projects. Colonial Bank, FSB is subject to various regulatory capital requirements administered by the Office of Thrift Supervision, including a risk-based capital measure. The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories.At September 30, 2007, Colonial Bank, FSB exceeded all of the Office of Thrift Supervision regulatory capital requirements. Colonial Bank, FSB is considered “well capitalized” under regulatory guidelines. The capital from the offering has significantly increased our liquidity and capital resources.The net proceeds from the initial public offering have been utilized for general corporate purposes, including the funding of lending activities and the purchase of investment securities.Our financial condition and results of operations have been enhanced by the capital from the offering, resulting in increased net interest-earning assets and net income. However, due to the increase in equity resulting from the capital raised in the offering, our return on equity has been adversely affected. 23 Item 3. Controls and Procedures (a) Evaluation of disclosure controls and procedures. Under the supervision and with the participation of our management, including our Principal Executive Officer and Principal Financial Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) as of the end of the period covered by this quarterly report.Based upon that evaluation, the Principal Executive Officer and Principal Financial Officer concluded that, as of the end of the period covered by this quarterly report, our disclosure controls and procedures were effective to ensure that information required to be disclosed in the reports that the Company files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) Changes in internal control over financial reporting. There were no changes made in our internal control over financial reporting during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings The Company or the Bank is periodically involved in various claims and lawsuits in the ordinary course of business.Management of the Company believes that such proceedings will not have a material adverse effect on the Company’s financial condition, results of operations or cash flows. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon SeniorSecurities None Item 4. Submission of Matters to Vote of Security Holders None Item 5. Other Information None Item 6. Exhibits Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002 Exhibit 32 Certification of Chief Executive Officer and Chief Financial Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002 25 SIGNATURES In accordance with section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. COLONIAL BANKSHARES, INC. Registrant Date:November 13, 2007 By: /s/ Edward J. Geletka Edward J. Geletka President and Chief Executive Officer (Principal Executive Officer) Date:November 13, 2007 By: /s/ L. Joseph Stella, III, CPA L. Joseph Stella, III, CPA Executive Vice President and Chief Financial Officer (Principal Accounting and Financial Officer) 26
